Assuming that the contract was an entire contract and that the provision for the cancellation of the notes under certain circumstances was one for liquidated damages rather than a penalty, we do not agree with the conclusion of the majority that the failure to strictly comply with paragraph 4 of the contract during any one month had the effect of canceling the notes remaining and not mature. Paragraph 5 (a) of the contract provides that as to each note asand when it becomes due it shall be collected provided
paragraph 4 of the contract had been complied with, and paragraph 5 (b) provides that each note as it becomes due shall be canceled *Page 690 
if paragraph 4 had not been complied with. It is clear to us that the intention of the parties was to insure a compliance with paragraph 4 of the contract from month to month by fixing a damage for a breach within any one month until all the notes were paid or canceled, at $833 per month. The contract does not mean that for one violation of paragraph 4 all remaining notes not due would be canceled. It means that the notes due the first of the month after a failure to comply with paragraph 4 are to be canceled, and that Pierce could thereafter comply or attempt to comply and go on with the contract. In order to be entitled to a judgment, the plaintiff had to prove a compliance with the contract each month next prior to the maturity of the particular note on which judgment was sought or show a reason why compliance was not necessary. A verdict was demanded for the defendant on the note due November 1, 1944, because paragraph 4 was not complied with on November 1, 1944. A verdict was demanded for the plaintiff on the remaining notes for the reason that the defendant notified the plaintiff on November 2 that it would not accept performance of paragraph 4 thereafter. This was an anticipatory breach of the contract, which relieved the plaintiff from thereafter tendering milk under the contract, and which in the view we take of the contract the plaintiff had a right to do. The judgment should be affirmed with direction that the amount of recovery represented by the amount of the note due November 1, 1944, with interest thereon, be written off.